Clerke, P. J., (dissenting.)
This action is brought to enforce the specific performance of a written contract, by which the plaintiff' agreed to sell, and the defendant agreed to purchase, certain real estate in the city of blew York. The plaintiff had purchased this property from the executors of one David Sampson, deceased, under a power of sale contained in his will. By the provisions of this will, Sampson, after making a number of bequests, gives “ all the rest, residue and remainder of his estate, both real and personal, unto his children living at his decease, and to issue of such of them as may then be dead,” &c. Lastly, he empowers Ms executors to sell his real estate, as follows: “And I authorize and empower my executors, or such of them as shall qualify, the survivors and survivor of them, to sell all or any part of my real estate, at any time, in his or their discretion, at public or private sale, and to execute valid deeds of conveyance for the same, to the purchasers thereof.”
In my opinion this power is clearly void. It is repugnant to the previous devise in fee to his children, &c. This case is very similar to that of Quin v. Skinner, (33 How. Pr. 229,) decided at the general term in the second district. The will in that case contained several bequests; and the testator devised and bequeathed all the rest, residue and remainder of his estate to his wife and to her heirs and assigns forever, and concluded by empowering Ms executors to sell and convey his real estate, &e., and to *87pay over the proceeds to his wife. It was held that this was a general power in trust, and was manifestly repugnant to the direct and absolute devise to the plaintiff, his wife, and was void. The same principle is held, throughout, in Lovett v. Gillender, (35 N. Y. Rep. 617.)
[New York Géneral Term,
June 7, 1869.
The plaintiff’s title to the property in question fails; and being unable to perform her part of the contract, the defendant cannot be compelled to accept the conveyance which she has tendered.
The judgment should be affirmed, with costs.
Judgment reversed.
Clerke, Geo, G. Barnard and. Cardozo, Justices.]